

116 HR 7437 IH: To extend the authority for commitments for the paycheck protection program and separate amounts authorized for other loans under section 7(a) of the Small Business Act, and for other purposes.
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7437IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Ms. Craig (for herself and Mr. Balderson) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo extend the authority for commitments for the paycheck protection program and separate amounts authorized for other loans under section 7(a) of the Small Business Act, and for other purposes.1.Extending authority for commitments for the paycheck protection program and separating amounts authorized for other 7(a) loansSection 1102(b) of title I of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended to read as follows:(b)Commitments for PPP and other 7(a) loans(1)PPP loansDuring the period beginning on February 15, 2020 and ending on August 8, 2020, the amount authorized for commitments under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) shall be $659,000,000,000.(2)Other 7(a) loansDuring fiscal year 2020, the amount authorized for commitments for section 7(a) of the Small Business Act (15 U.S.C. 636(a)) under the heading Business loans program account under the heading Small business administration under title V of the Consolidated Appropriations Act, 2020 (Public Law 116– 93; 133 Stat. 2475) shall apply with respect to any commitments under such section 7(a) other than under paragraph (36) of such section 7(a)..